DETAILED ACTION
Status of Claims
Claims 1, 11, and 21 are currently amended.
Claims 7, 9, 17, and 19-20 have been canceled.
Claims 1-6, 8, 10-16, 18, and 21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is being considered by the examiner.

Response to Arguments

Examiner notes that Glielmo discloses that the third party participant may be a service provider providing maintenance services. See Glielmo paragraph [0062]-[0067], [0068], [0069] disclosing action to be taken my maintenance team. Additionally, Glielmo discloses the monitoring of a number of hours of the food preparation asset (see at least paragraph [0045], [0050]-[0054], [0057], [0062]-[0067], [0105], [0127], [0129], [0130]) and Kudo discloses communicating and displaying an alert on a terminal device via an app to indicate maintenance is due based on run time/usage satisfying a condition to provide maintenance information based on service rules (see at least paragraph [0019], [0101], [0103], [0124], [0156]). However, Tuchman discloses that a content manager can be specifically associated with a manufacturer of the one or more food preparation assets. See Tuchman: paragraph [0053], [0061] disclosing client may be manufacturer and manufacturer backend system implemented with support center to help facilitate help with products/product information, [0063], Fig. 1).


Claim Interpretation
Regarding Claims 1, 11, and 21, these claims recite wherein the asset operators operate at least one food preparation asset. Examiner finds that the descriptive material including “the at least one food preparation asset” recited in the limitations is non-functional and does not distinguish the claimed invention over the prior art. The descriptive material does not in any way functionally affect the claimed steps of providing and the prior art of is capable of providing any kind of data on the first merchant page. In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 18, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monteforte et al. (US 2010/0262449) in view of Glielmo et al. (US 2010/0258643), further in view of Kudo et al. (US 2004/0099144), and further in view of Tuchman et al. (US 2012/0265694).
Regarding Claims 1, 11, and 21, Monteforte discloses A method comprising: 
receiving, from a third party participant device associated with a third party participant, a registration request at a content manager to join a community including asset operators, wherein the asset operators operate at least one asset, wherein the third party participant, the content manager, and the asset operators are each different (Monteforte: see at least paragraph [0006], [0007] (i.e., mobile device application), [0039], [0044]-[0047] (i.e., advertisers/merchants different from users), [0048] (i.e., device includes application that can communicate with external server as needed),[0057]-[0059] (i.e., advertiser/merchant creates account with community), [0063], [0088], [0120]); 
registering the third party participant as a community member via the content manager (Monteforte: see at least paragraph [0006], [0057]-[0059] (i.e., advertiser/merchant creates account with community), [0102]-[0105]);
providing the third party participant with access to a communication network via the content manager for sharing information related to the asset (Monteforte: see at least paragraph [0044]-[0047] (i.e., advertiser can communicate information (e.g., advertisements/offers) to mobile device of users), [0126]-[0130] (i.e., user customer profile information and location information for advertisers to determine relevant advertisements));
receiving asset related activity data at the content manager (Monteforte: see at least paragraph [0044]-[0047] (i.e., receive user location information/context information and profile information), [0049] (i.e., GPS location of asset related activity)); 
providing the third party participant device with the asset related activity data via the content manager (Monteforte: see at least paragraph [0041]-[0044], [0046] (i.e., 
Monteforte does not expressly provide for a third party participant that is a service provider providing maintenance services, a food preparation asset and manufacturer of the one or more food preparation assets; wherein the asset operators operate one or more food preparation assets; receiving asset related activity data for a selected one of the one or more food preparation assets, wherein the asset related activity data includes run hours for the selected one of the one or more food preparation assets; establishing communications between the selected one of the one or more food preparation assets and the third party participant device based on the asset related activity data; and communicating an alert on the third party participant device regarding information with respect to asset related activity data including run hours. 
However, Glielmo discloses a third party participant that is a service provider providing maintenance services, a food preparation asset and manufacturer of the one or more food preparation assets; wherein the asset operators operate one or more food preparation assets; receiving asset related activity data for a selected one of the one or more food preparation assets, wherein the asset related activity data includes run hours for the selected one of the one or more food preparation assets; establishing communications between the selected one of the one or more food preparation assets and the third party participant device based on the asset related activity data; and communicating an alert on the third party participant device regarding information with respect to asset related activity data including run hours (Glielmo: see at least paragraph [0016] disclosing manufacturer of the refrigerator, [0045], [0050]-[0054] (i.e., food refrigerator monitoring), [0057] (i.e., monitor number of hours of activity), [0062]-[0067] (i.e., communicate with refrigerator based on activity such as temperature or movement of products within refrigerator; report information periodically sent by on-board control units to manufacturer of cold products can schedule the production and the delivery of cold products 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the asset of Monteforte with the food preparation asset capable of communicating with third party participants, as taught by Glielmo, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improved optimization of the operation and functioning of business assets (Glielmo: see at least paragraph [0003], [0006], [0011], [0014]).
Neither Monteforte nor Glielmo expressly provide for receiving and communicating between food preparation asset and third party participant device via a content manager, communicating and displaying an alert on the third party participant device via the content manager to indicate maintenance is due for the selected one of the one or more food preparation assets in response to the run time of the selected one of the one or more food preparation assets meeting or exceeding a defined preventative maintenance run time standard. Additionally, neither Monteforte nor Glielmo disclose the at least one food preparation asset being an oven. See Claim 21.
However, Kudo et al. discloses receiving and communicating between food preparation asset and third party participant device via a content manager, communicating and displaying an alert on the third party participant device via the content manager to indicate maintenance is due for the selected one of the one or more food preparation assets in response to the run time of the selected one of the one or more food preparation assets meeting or exceeding a defined preventative maintenance run time standard and an oven (Kudo: see at least paragraph [0019], [0101], (i.e., display alert on terminal device 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the type of asset related activity of Monteforte/Glielmo with the alerts to indicate maintenance needed, as taught by Kudo, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing maintenance related information through a message so maintenance can quickly be done in order to prevent mechanical trouble. See Kudo at least paragraph [0157]. 
Neither Monteforte, Glielmo, nor Kudo expressly provide for the content manager being associated with a manufacturer. However, Tuchman discloses the content manager being associated with a manufacturer (Tuchman: see at least paragraph [0053], [0061] disclosing client may be manufacturer and manufacturer backend system implemented with support center to help facilitate help with products/product information, [0063], Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the type of asset related activity of Monteforte/Glielmo/Kudo with the alerts to indicate maintenance needed, as taught by content manager associated with the manufacturer, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including a system that has specific product information from the vendor (e.g., manufacturer) to help better provide customer/product support. See Tuchman: paragraph [0012]-[0013], [0061].

Regarding Claims 2 and 12, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 1 and 11. Additionally, Monteforte discloses wherein receiving the asset related activity data comprise receiving a data usage file of asset related activity in real time (Monteforte: see at least paragraph [0048]-[0050] (i.e., communicate information in real-time)).

Regarding Claims 3 and 13, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 1 and 11. Additionally, Glielmo discloses wherein receiving the asset related activity data comprises receiving a data usage file of asset related activity over a defined period of time (Glielmo: see at least paragraph [0054]-[0055] (i.e., reports sent over period of time or in real-time), [0066]-[0067] (i.e., report information periodically about refrigerator/products within refrigerator)).

Regarding Claims 4 and 14, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 3 and 11. Additionally, Glielmo discloses wherein receiving the data usage file comprises receiving the data usage file wirelessly or via a removable memory device (Glielmo: see at least paragraph [0069], [0071] (i.e., wireless communication using LAN, Wi-Fi or Bluetooth)).

Regarding Claims 5 and 15, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 1 and 11. Additionally, Monteforte discloses wherein receiving the asset related activity data comprises receiving operational activity data of the selected one of the one or more food preparation assets and wherein establishing communications between the selected one of the one or more food preparation assets and the third party participant device via the content manager based on the asset related activity data comprises offering a third party participant product to the selected one of the one or more food preparation assets, the third party participant product being determined based on the operational activity of the selected one of the one or more food preparation assets (Monteforte: see 

Regarding Claims 6 and 16, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 1 and 11. Additionally, Monteforte discloses wherein receiving the asset related activity data comprises receiving operational activity data of the selected one of the one or more food preparation assets and wherein establishing communications between the selected one of the one or more food preparation assets and the third party participant device via the content manager based on the asset related activity data comprises offering a third party participant service to the selected one of the one or more food preparation assets, the third party participant service being determined based on the operational activity of the selected one of the one or more food preparation assets (Monteforte: see at least paragraph [0040]-[0041] (i.e., offer advertisement from product or service based on context data of recipient, context data includes location of mobile device), [0047] (i.e., advertisement for specific product or service), [0049]) and Glielmo discloses at least one food preparation asset (Glielmo: paragraph [0050]-[0054]).

Regarding Claims 8 and 18, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claims 1 and 11. Additionally, Glielmo discloses wherein receiving the asset related activity data comprises receiving aggregated asset related activity data of a plurality of food preparation assets (Glielmo: see at least paragraph [0065]-[0066], [0073] (i.e., food refrigerators are interconnected with network)) and Monteforte and Glielmo disclose comparing the aggregated asset related activity data to the asset related activity of the selected one of the one or more food preparation assets (Monteforte: 

Regarding Claim 10, Monteforte, Glielmo, Kudo, and Tuchman teach or suggest all of the limitations of claim 8. Additionally, Monteforte discloses wherein the aggregated asset related activity data is provided by a pool of asset operators (Monteforte: see at least paragraph [0046]-[0049] (i.e., one store and one or more devices, access plurality of users and information regarding their interaction with sole store. where multiple stores are employed in conjunction with multiple devices, system acquires information about numerous users and their interactions (e.g., comparing), over time a consumer's experience can be tracked better for advertisement purposes; look at location information), [0065]-[0066]) and Glielmo discloses at least one food preparation asset (Glielmo: paragraph [0050]-[0054]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684